NO. 12-08-00003-CV

                        IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                  §    APPEAL FROM THE 145TH
IN THE MATTER OF S.A.,
A JUVENILE                                        §    JUDICIAL DISTRICT COURT OF

                                                  §    NACOGDOCHES COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       S.A., a juvenile, appeals from an order modifying the disposition of her case and committing
her to the Texas Youth Commission. S.A.’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re D.A.S., 973 S.W.2d
296, 299 (Tex. 1998) (orig. proceeding). We affirm.

                                           BACKGROUND
       Proceedings in the juvenile court began when the State filed a petition alleging that Appellant
had engaged in delinquent conduct or had engaged in conduct indicating a need for supervision. See
TEX . FAM . CODE ANN . § 53.04(a) (Vernon 2002). The trial court appointed counsel for S.A. After
a hearing, the trial court placed S.A. on probation. See TEX . FAM . CODE ANN . § 54.04(d)(1) (Vernon
Supp. 2007).
       The State filed a motion to modify the juvenile court’s disposition in this matter. Following
a hearing, the trial court expanded the conditions of S.A.’s probation to include a requirement that
she attend a program for adolescents. S.A. refused to enroll in that program, and the State again filed
a motion to modify the disposition. Following a hearing, the court committed S.A. to the Texas
Youth Commission. See TEX . FAM . CODE ANN . § 54.05(f) (Vernon Supp. 2007). This appeal
followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel has filed a brief in compliance with Anders and D.A.S. Counsel states
that he has diligently reviewed the appellate record and that he is well acquainted with the facts of
this case. Counsel’s brief presents a thorough chronological summary of the procedural history of
the case and further states that counsel is unable to present any arguable issues for appeal. See
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).1
         We have considered counsel’s brief and have conducted our own independent review of the
record. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80,
109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have found no reversible error. See Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Having found no reversible error, we affirm the
judgment of the juvenile court and grant Appellant’s counsel’s motion for leave to withdraw.
Opinion delivered July 9, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




         1
           Counsel for S.A. certified in his motion to withdraw that he provided S.A. with a copy of this brief. S.A.
was given time to file her own brief in this cause. The time for filing such a brief has expired, and we have received
no pro se brief.



                                                           2